DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13. (Currently Amended) A collation system comprising:

Authorization for this examiner’s amendment was given in an interview with Nicholas Cerulli on 13 April 2021.

The application has been amended as follows: 
CLAIMS:
13. (Currently Amended) A collation system comprising:
a server; and
at least one terminal communicable with the server via a communication network, wherein
the at least one terminal comprises at least one processor configured to: 
capture a first image including a person; 
detect a face in the first image; and
transmit a second image including the face, to the server via the communication network without transmitting the first image, wherein the second image is a partial region of the first image; and
the server is configured to:
receive the second image from the at least one terminal via the communication network;

store the received second image in the database;
wherein:
the at least one terminal comprises a first terminal;
the server is further configured to transmit the received second image to a second terminal; and
the second terminal is different from the first terminal and configured to display the received second image.

18. (Currently Amended) A terminal comprising:
at least one memory storing instructions; and 
at least one processor coupled to the at least one memory and configured to execute the instructions to:
capture a first image including a person;
detect a face in the first image; and
transmit a second image including the face, to the server via a
communication network without transmitting the first image,
wherein:
the second image is a partial region of the first image; and 
the server is configured to:
receive the second image from the at least one terminal via the communication network;
perform matching operation between the received second image and a registered data stored in a database; and
store the received second image in the database;
wherein:
the at least one terminal comprises a first terminal;
the server is further configured to transmit the received second image to a second terminal; and
the second terminal is different from the first terminal and configured to display the received second image.

22. (Currently Amended) An image processing method comprising: 
capturing a first image including a person; 
detecting a face in the first image; and
transmitting a second image including the face, to the server via a communication network without transmitting the first image,
wherein:
the second image is a partial region of the first image; and 
the server is configured to:
receive the second image from at least one terminal via the communication network;
perform matching operation between the received second image and a registered data stored in a database; and
store the received second image in the database;
wherein:
the at least one terminal comprises a first terminal;
the server is further configured to transmit the received second image to a second terminal; and
the second terminal is different from the first terminal and configured to display the received second image.

26. (Currently Amended) A non-transitory computer-readable storage medium storing a program that causes a computer to perform:
capturing a first image including a person;
detecting a face in the first image; and
transmitting a second image including the face, to the server via a communication network without transmitting the first image,
wherein:
the second image is a partial region of the first image; and
the server is configured to:
receive the second image from at least one terminal via the communication network;
perform matching operation between the received second image and a registered data stored in a database; and
store the received second image in the database;
wherein:
the at least one terminal comprises a first terminal;
the server is further configured to transmit the received second image to a second terminal; and
the second terminal is different from the first terminal and configured to display the received second image.

30. (Currently Amended) A terminal comprising:
at least one memory storing instructions; and
at least one processor coupled to the at least one memory and configured to execute the instructions to:

detect a face in the first image; and
transmit a second image including the face, to the server via a
communication network without transmitting the first image,
wherein:
the second image is a partial region of the first image; and 
the server is configured to:
receive the second image from the at least one terminal via the communication network;
assign, to the received second image, time information indicating when the second image was received;
perform matching operation between the received second image and a registered data stored in a database; and
store the received second image in the database;
wherein:
the at least one terminal comprises a first terminal;
the server is further configured to transmit the received second image to a second terminal; and
the second terminal is different from the first terminal and configured to display the received second image.

36. (Cancelled)

39. (Cancelled)

41. (Cancelled)

Allowable Subject Matter
Claims 13-33, 35, 37, 38, 40, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13 is allowable over the prior art of record since the cited references taken individually or in combination fails to particularly disclose or suggest a collation system comprising: wherein: the at least one terminal comprises a first terminal; the server is further configured to transmit the received second image to a second terminal; and the second terminal is different from the first terminal and configured to display the received second image, as presented in the environment of the remaining limitations of claim 13.  It is noted that the closest prior art, Yumiki et al. (US Pub. 2012/0307091), hereinafter Yumiki, shows a server; and at least one terminal communicable with the server via a communication network, wherein the at least one terminal comprises at least one processor configured to: capture a first image including a person; detect a face in the first image; and transmit a second image including the face, to the server via the communication network without transmitting the first image; and the server is configured to: receive the second image from the at least one terminal via the communication network; perform matching operation between the received second image and a registered data stored in a database; and store the received second image in the database.  However, Yumiki fails to disclose or suggest wherein the second image is a partial region of the first image; or wherein: the at least one terminal comprises a first terminal; the server is further configured to transmit the received second image to a second terminal; and the second terminal is different from the first terminal and configured to display the received second image.
Independent claims 18, 22, 26, and 30 each contain similar limitations to those not taught in claim 13 and are accordingly allowable. 
All remaining claims depend from one of the aforementioned independent claims, either directly or indirectly, and are accordingly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748.  The examiner can normally be reached on M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613